Citation Nr: 0201111	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  96-48 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  

The veteran died in September 1995, and the appellant is his 
surviving spouse.


FINDINGS OF FACT

1.  The veteran died in September 1995 at the age of 76.

2.  The certificate of death reflects that the immediate 
cause of the veteran's death was arteriosclerotic heart 
disease; there were no listed contributory causes of death.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound of the left 
thigh, with Muscle Group XI involvement, scars of the left 
scrotum and left upper thigh, peripheral neuropathy, venous 
insufficiency, and retained foreign bodies; the disability 
was rated 30 percent disabling.  

4.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 

5.  The veteran's service-connected residuals of a gunshot 
wound of the left thigh, with Muscle Group XI involvement, 
scars of the left scrotum and left upper thigh, peripheral 
neuropathy, venous insufficiency, and retained foreign bodies 
did not cause or worsen his arteriosclerotic heart disease, 
nor did his service-connected disability cause or contribute 
to his death.  

6.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  The veteran's arteriosclerotic heart disease was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein; and arteriosclerotic 
heart disease was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §1310 (West 1991); 38 C.F.R. § 
3.312 (2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the service medical records shows that they are 
negative for objective findings or a diagnosis of a medical 
disorder that could be related to the cause of the veteran's 
death.  An October 1941 medical examination performed 
pursuant to the veteran's entry onto active duty revealed no 
medical abnormalities other than simple, bilateral myopia.  
The examination report indicates his cardiovascular system 
was considered normal.  X-ray studies of his chest revealed 
no pathological abnormalities.  A November 1945 medical 
examination performed at the veteran's separation from 
service was notable for showing that he had shrapnel in his 
left leg, and a laceration from shrapnel on the left region 
of his scrotum.  The shrapnel wounds were sustained while the 
veteran was on active duty.  The only other physical 
abnormalities found on the November 1945 examination were 
related to the veteran's nose (anterior cartilage and 
deviation of septum).  The examiner noted that the veteran's 
cardiovascular system was normal.  The veteran's blood 
pressure was 108/74.  X-ray studies of his chest were 
interpreted as showing no significant abnormality.  The 
remaining service medical records are likewise negative for 
any objective findings, diagnosis, or treatment of a 
cardiovascular disorder.  

In January 1946, the RO granted service connection for a 
gunshot wound, left thigh, muscle group XI; scar, left 
scrotum; painful scar, left upper thigh, with peripheral 
neuropathy, venous insufficiency, and retained foreign 
bodies.  Initially, the veteran's service-connected 
disability was rated 10 percent disabling.  

Of record is an August 1977 statement furnished by a private 
physician, S. C., M.D., who reported that the veteran had 
been under his care for "symptomatic peripheral venous 
insufficiency due to an old war injury to his left thigh with 
interruption of the left femoral vein."  Dr. C. stated that 
the veteran's disability should be reevaluated, as it was 
doubtful that he would ever return to work as a truck driver.  

Pursuant to the veteran's claim for an increased rating for 
his service-connected disability, follow-up VA examination 
was conducted in November 1977.  The diagnosis was residual 
of a gunshot wound of the left upper thigh, with muscle loss, 
most probably constricting the femoral artery.  On VA 
neurological examination in March 1978, the diagnosis, in 
pertinent part, was shrapnel wound to the left thigh, post 
surgery; left sciatic neuropathy; and sensory neuropathy in 
the left lower extremity.  On examination at a VA 
neurological clinic in April 1978, the diagnosis was status 
post left thigh wound, with thigh pain and numbness around 
the lesion, with mild venous insufficiency but no arterial 
insufficiency.  

By a June 1978 decision, the RO increased the evaluation of 
the veteran's service-connected disability from 10 percent to 
30 percent disabling.  

The veteran died in September 1995.  The death certificate 
listed arteriosclerotic heart disease as the immediate cause 
of death.  No other condition was noted as a significant 
condition contributing to the veteran's death.  The death 
certificate noted that the veteran underwent a coronary 
artery bypass graft, and received an aortic valve prosthesis 
in 1987.  The death certificate was signed by one of the 
veteran's private physicians, F. G., M.D.  Medical records of 
treatment at a private hospital are also of record, showing 
that the veteran was treated for numerous health problems, 
including venous insufficiency, from September 1995 until his 
death in September 1996.  The diagnoses during that time 
period included organic brain syndrome and coronary artery 
disease.  The records show that Coumadin had been prescribed 
to treat the veteran's prosthetic aortic valve.  The records 
are silent as to any connection between the veteran's 
service-connected venous insufficiency of the left lower 
extremity and his coronary artery disease. 

The RO received the appellant's claim of service connection 
for the cause of the veteran's death in October 1995.  The 
appellant has furnished numerous statements of her own, to 
the effect that she is confident the veteran's service-
connected disability played some role in the veteran's death 
due to arteriosclerotic heart disease.  By February 1996 
decision, the RO denied her claim, holding that competent 
evidence had not shown the veteran's arteriosclerotic heart 
disease was incurred during active duty (or during an 
applicable post-service presumptive period), or that his 
death was caused or contributed to by any service-connected 
disease or injury.  

In a letter dated in August 1996, Dr. G. reiterated that the 
veteran suffered from coronary artery disease, and had 
undergone a coronary artery bypass graft and aortic valve 
replacement in 1987.  The physician also pointed out that the 
veteran had a history of venous insufficiency due to the 
shrapnel wounds he sustained while on active duty.  Dr. G. 
stated:

It is uncertain if the venous drainage 
contributed to [the veteran's] demise, 
but it may have played a role.  He 
expired suddenly on 9/5/95, attributed to 
his heart disease, based on his history, 
but not witnessed.  He was on Coumadin 
for his prosthetic valve.

In a letter dated in August 1999, Dr. G. again summarized the 
veteran's medical history, and noted that although the 
veteran's death in September 1995 was not witnessed, it was 
"presumably a repeat [myocardial infarction] or 
arrhythmia."  The physician stated that the veteran's 
service-connected disabilities were painful and stressful and 
may have contributed to his demise, and "[a]lthough this is 
speculative, his wife feels strongly that those injuries did 
play a role in his death."  

In June 1997, the RO requested that a VA physician review the 
claims folder and provide an opinion as to whether it is at 
least as likely as not that the veteran's death from 
arteriosclerotic heart disease was due to, or was materially 
or substantially contributed to by his service-connected 
disability.  The RO further requested that the examiner 
review and address the August 1996 statement furnished by Dr. 
G.  

The record shows that the VA physician who received the RO's 
request for an opinion was a Diplomate of the American Board 
of Internal Medicine, a Fellow of the American College of 
Physicians, and certified by the America Board of Independent 
Medical Evaluators.  The physician reported that he reviewed 
the claims folder in its entirety, including the service 
medical records, the veteran's charts (including reports 
related to the veteran's venous insufficiency), previous RO 
decisions, and the medical reports and opinions furnished by 
Dr. G.  The physician noted that the veteran's venous 
insufficiency had impaired his ability to perform full-time 
work.  The physician commented that the veteran had undergone 
phlebograms and venous studies over the years, and 
subsequently underwent an aortic valve replacement and 
coronary artery bypass grafting.  The physician expressly 
stated that the veteran's venous insufficiency was 
"predominantly superficial in nature."  The physician 
reported that the veteran had no history of pulmonary emboli, 
but had been taking Coumadin, "which would also be another 
reason for him not to have any pulmonary emboli."  

After reviewing the record in this case, the VA physician 
provided the following opinion:

Atherosclerotic disease of the arteries 
is totally unrelated in any way, shape, 
or form with venous insufficiency or 
venous disease.  These are two separate 
and totally distinguishable properties.  
Neither aggravates the other.  The only 
potential cardiovascular effect of venous 
insufficiency of the lower extremities 
would be the possibility of pulmonary 
embolus.  There is no evidence for 
pulmonary embolus syndrome, along with 
this, [the veteran], at the time of his 
death was on Coumadin.  It is much more 
likely than not that [the veteran], died 
of an acute direct arteriosclerotic 
event, probably an arrhythmia.  

It is my opinion that there is absolutely 
no inter-relationship between the venous 
insufficiency, the retained foreign 
bodies, the neuropathy of the leg, or any 
of the bullet wound injuries with [the 
veteran's] death.  [His] venous 
insufficiency and peripheral neuropathy 
secondary to trauma in no way did nor 
could contribute to atherosclerotic heart 
disease and . . . the atherosclerotic 
heart disease should in no way have 
further aggravated the peripheral 
neuropathy or the venous insufficiency.  
In summary, after full review of the 
chart, it is my opinion that there is no 
interconnection between the 
atherosclerosis and the venous 
insufficiency.  

In a supplemental statement of the case issued in June 2000, 
the RO again held that service connection for the cause of 
the veteran's death was unwarranted, as the preponderance of 
the evidence remained against a finding that the veteran's 
service-connected disability had any connection with the 
cause of his death in September 1995.  



Legal Criteria and Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 C.F.R. 
3.156(a) (not applicable here), the second sentence of 38 
C.F.R. 3.159(c), and 38 C.F.R. 3.159(c)(4)(iii), the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The amendment to 38 C.F.R. 3.156(a), the second 
sentence of 38 C.F.R. 3.159(c), and 38 C.F.R. 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issues pertinent to this case in February 1996.  
Nevertheless, after reviewing the claims folder, the Board 
finds that, with regard to the claim of entitlement to 
service connection for the cause of the veteran's death, 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulations and VA's 
duties have been fulfilled in this case.  By virtue of the 
February 1996 RO decision, in a statement of the case issued 
in July 1996, and in supplemental statements of the case 
issued June 1999 and June 2000, the appellant was given 
notice of the information and medical evidence necessary to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death.  

In this case, the Board finds that under the laws and 
regulations pertaining to service connection for the cause of 
the veteran's death, as set forth directly below, the duty to 
assist has been satisfied as to the issue on appeal.  The 
appellant has been notified of the evidence needed for her 
claim and there is no indication that there is any additional 
relevant medical evidence available.  The RO considered all 
of the relevant evidence and all of the applicable law and 
regulations in denying the appellant's claim on the merits.  
Accordingly, the Board concludes that remanding this case for 
additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In sum, the facts relevant to the claim in 
this case have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA and its implementing regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
certain chronic diseases, including cardiovascular disease, 
will be presumed if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2001); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  Lathan v. Brown, 7 Vet. App 359 (1995).

The evidence shows that the veteran died in September 1995, 
and at the time of his death service connection had been 
established for a gunshot wound of the left thigh, muscle 
group XI; a scar, left scrotum; painful scar, left upper 
thigh, with peripheral neuropathy, venous insufficiency, and 
retained foreign bodies, rated 30 percent disabling.  The 
certificate of death listed the immediate cause of death as 
arteriosclerotic heart disease, and nothing related to his 
service-connected disability was listed as either the 
immediate or contributory cause of death.  The Board has 
considered the medical statements from Dr. G, who opined that 
there "may be" a causal relationship between the veteran's 
venous insufficiency and his fatal heart disease.  Such an 
opinion is obviously speculative in nature.  In fact, Dr. G. 
acknowledged in his statement that an opinion regarding a 
nexus, or connection, between the veteran's service-connected 
disability and the cause of his death in September 1995 was 
"speculative."  In Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992), the Court found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection, and in Bloom v. West, 12 Vet. App. 185 
(1999), the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative".  
Moreover, it is apparent that Dr. G. did not review the 
medical records in the veteran's claims file.  As to the 
statement from Dr. C, dated in 1977, that physician merely 
reported that the veteran had been under his care for 
symptomatic peripheral venous insufficiency; he did not 
suggest a nexus between the veteran's service-connected 
disability and heart disease.

On the other hand, an opinion of a VA physician was preceded 
by a review of the  veteran's claims file.  The June 1997 
medical report written by the VA physician reflects a 
specific, emphatic opinion that there is "absolutely no 
inter-relationship between the [veteran's] venous 
insufficiency, the retained foreign bodies, the neuropathy of 
the leg, or any of the bullet wound injuries with [his] 
death."  Thus, the VA opinion was based on a review of the 
relevant medical evidence in the claims folder, including the 
medical statements of the veteran's private physicians,    
and it was unequivocal in nature. 

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the VA physician's opinion 
reflects a full review of all medical evidence of record, 
including the clinical records and statements furnished by 
the veteran's private physicians, and the VA medical opinion 
unequivocally goes against the contended causal relationship.  
In contrast, the opinion of Dr. G. was speculative in nature 
and was not based on a review of the relevant medical 
evidence in the claims file.  Again, the Board finds it 
notable that Dr. G. expressly stated in his August 1999 
letter that nexus his opinion was speculative.  

Accordingly, the Board finds that the speculative opinion of 
the private physician with respect to the relationship 
between the veteran's service-connected disability and the 
cause of his death is of less probative value that the 
opinion of VA physician, who had the benefit of reviewing the 
entirety of the claims folder and whose opinion was specific 
and emphatic in nature.  

The appellant may believe that there was a causal 
relationship between the veteran's service-connected 
disability and the cause of his death.  However, a connection 
between the service-connected disability and the veteran's 
death may not be established merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board observes that, despite the appellant's 
good-faith contentions, there is no indication she possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for her statements 
to be considered competent evidence.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

The Board notes that in the January 2001 Informal Hearing 
Presentation, the  veteran's representative requested an 
independent medical expert (IME) opinion. The Board may 
obtain an advisory medical opinion from a medical expert who 
is not a VA employee when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 1991); 38 
C.F.R. § 20.901(d) (2001).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  However, the 
central nexus question has been addressed by both private and 
VA physicians.  The latter opinion was preceded by a review 
of all of the relevant medical evidence in the claims file 
and was unequivocal in nature.  The Board finds that this 
appeal does not present a question of medical complexity or 
controversy to warrant referral for such an opinion.  
Accordingly, the Board finds that an IME opinion is not 
necessary for an equitable disposition of this issue.

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
weigh against a finding that the veteran's service-connected 
disability, or any other illness he might have incurred 
during his active service from October 1941 to November 1945, 
could be causally linked with his death.  As a preponderance 
of the medical evidence of record weighs against the  claim, 
the doctrine of reasonable doubt is not applicable, and the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

